BOOKOUT, Judge,
concurring specially:
I concur in the result of this opinion, however, I do not concur with any implication that an appeal cannot be reinstated after dismissal if the reinstatement is within the time for filing an original appeal. That is, within six months pursuant to Title 15, § 368, Code of Alabama 1940 in the instant case, or within forty-two days after judgment pursuant to Rules 3 and 4, Alabama Rules of Appellate Procedure (effective December 1, 1975).
Since the attempted reinstatement in this case took place more than six months after rendition of judgment, the trial court had no jurisdiction over the appeal and neither do we.